Exhibit 99.1 SilverCrest Announces Record Annual and 4th Quarter Production in 2013 TSX-V:SVLNYSE MKT: SVLC For Immediate Release VANCOUVER, BC – January 16, 2014 – SilverCrest Mines Inc. (the “Company”) is pleased to announce record production of 2.66million ounces AgEq(1) for 2013 and record production of 796,751ounces AgEq(1) for Q42013 from its 100% owned Santa Elena Mine located in Sonora, Mexico. All dollar amounts are expressed in U.S. dollars unless otherwise specified. 2013 Operating Highlights (Compared to 2012) · Produced 779,026 ounces of silver, up 34% · Produced 31,099 ounces of gold, down 6%. · Produced 2.66 million AgEq(1) ounces in 2013, up 12% · Silver and gold ore grade (gpt) loaded on pad up 52% and 13% respectively · Average strip ratio (waste to ore) reduced from 4.25:1 to 2.56:1, a 40% decrease N. Eric Fier, President and COO stated; “2013 was another successful year and marked SilverCrest’s second full year in commercial production. Management congratulates our operating team for their valuable contributions and for delivering on their commitments.Santa Elena surpassed production guidance which was revised upwards during the year and produced 2.66 million AgEq(1) ounces in 2013. Moving forward in 2014, SilverCrest will continue to focus on delivering strong operating results and optimizing our operating cash flow as we complete the Santa Elena Expansion and increase production to approximately 3.3 million to 3.6 million AgEq(1) ounces. Management will continue to focus on improving cash flows by reducing costs and increasing productivity where possible to offset the current precious metals prices. Operating cash costs are expected to range from $8.50 to $9.25 AgEq(1) ounce in 2014. Further details on market guidance will be presented in the upcoming annual financial report." During the fourth quarter of 2013, the Santa Elena mine produced a record 228,787 silver ounces almost 50% more than the same quarter in 2012. Silver production continues to set quarterly records due to improvement in recoveries and higher grade ore loaded on the leach pad. Gold production of 9,218 ounces was 18% above the same quarter in 2012. Open pit tonnes and grades have continued to reconcile closely with the resource model and mine plan and all aspects of operations continue to function well. Santa Elena Mine Operating Highlights % Change Q4 2013 Q4 2012 % Change Silver ounces produced 34
